Citation Nr: 1535080	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a right fifth metacarpal fracture with slight deformity and degenerative changes, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for the residuals of a laceration to the right hand between the ring and middle fingers.

3.  Entitlement to service connection for a left hand disorder.

4.  Entitlement to service connection for a bilateral wrist disorder, to include as secondary to the service-connected residuals of a fracture of the right fifth metacarpal fracture and residuals of the right hand laceration.

5.  Entitlement to service connection for bilateral radial sensory neuropathy and/or carpal tunnel syndrome, to include as secondary to the service-connected residuals of a fracture of the right fifth metacarpal fracture and residuals of the right hand laceration.

6.  Entitlement to service connection for bilateral nerve entrapment, to include as secondary to the service-connected residuals of a fracture of the right fifth metacarpal fracture and residuals of the right hand laceration.


REPRESENTATION

Veteran represented by:	Carolyn Kerr, Agent


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to September 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

During the pendency of the appeal, in November 2013, the RO increased the evaluation for the residuals of the right fifth metacarpal fracture disability to 10 percent.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents that are duplicative of the evidence in the VBMS file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary to obtain an additional VA medical opinion and to obtain any available private treatment records.

First, remand is required to provide the Veteran with a current examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran has indicated that his right hand symptoms have worsened since his December 2010 VA examination.  See, e.g., February 2011 and September 2012 VA treatment notes; May 2013 notice of disagreement; January 2014 VA Form 9.  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right hand disabilities.

Second, remand is required for an examination regarding the service connection claims.  In a January 2014 statement, the Veteran's representative contended that the most recent VA hand examination of record, conducted in December 2010, was inadequate.  Specifically, the representative noted that the Veteran has not been provided with a full examination to determine whether he has residual injuries other than the deformity and degenerative joint disease of the fifth metacarpal and the scar between his second and third fingers, to include a nerve injury.  Further, the representative related that the examiner did not provide an opinion as to whether his service-connected disabilities aggravated his claimed right and left hand, wrist, and elbow disorders.  Therefore, a VA examination is necessary for the purpose of ascertaining the nature and etiology of the Veteran's claimed other conditions.

Finally, while on remand, attempts to obtain private medical records should be made.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1) (2015).  In April 2011, the Veteran submitted a VA Form 21-4142, authorizing VA to request and obtain records from three private treatment facilities; however, he did not provide addresses for the facilities.  In May 2011, the RO sent the Veteran a letter requesting the addresses from him.  It does not appear that he responded to the request.  On remand, further attempts should be made to obtain these records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Detroit VA Medical Center and obtain and associate with the virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hand and wrist disorders and any nerve disorders.  Specific requests should be made for any private treatment records from Pain Management and EMG Physical Medicine and Rehabilitation, Harper Hospital, and Sinai Grace Hospital. After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the electronic claims file.

3.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his right hand disabilities and to determine the nature and etiology of any left hand, bilateral wrist, and nerve disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must review the entire claims file, including the VA treatment records and VA examination reports.  The examiner must provide an explanation for all opinions expressed.

The examiner should comment on the severity of the Veteran's right metacarpal fracture disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria.  In particular, the examiner should note whether there is limitation of motion, favorable ankylosis, or unfavorable ankylosis of any of the joints of the fingers affected.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.

The examiner should also report all signs and symptoms necessary for rating the Veteran's right hand scar disability under the rating criteria.  In particular, the examiner should provide a description of the Veteran's scar, including the size and location, and he or she should indicate whether it is unstable or painful; deep or superficial; and linear or nonlinear.  The examiner should also state whether the scar causes any functional loss.

The examiner should also opine as to whether it is at least as likely as not that the Veteran has a left hand disorder, bilateral wrist disorder, bilateral radial sensory neuropathy or carpal tunnel syndrome, and/or bilateral ulnar nerve entrapment that is related to his military service.  He or she should also opine as to whether it is at least as likely as not that any current left hand disorder, bilateral wrist disorder, bilateral radial sensory neuropathy or carpal tunnel syndrome, and/or bilateral ulnar nerve entrapment is either caused by or permanently aggravated by his service-connected right fifth metacarpal degenerative changes and deformity and/or service-connected scar of the right hand.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

